Title: To Thomas Jefferson from Thomas G. Watkins, 15 August 1824
From: Watkins, Thomas G.
To: Jefferson, Thomas


                        My Dear Sir,
                        
                            Lexington Ky
                            August 15. 1824
                        
                    Always feeling with gratitude the recollection of your kindness to me personally, and reluctant that separation shou’d sever all association between us I am constrained occasionally to remind you of my continued existence and affection—and although I am sensible that the oppression of your numerous  correspondents makes the sight of a letter in general operate like a torpedo on the  hydrophobia upon your feelings—I am still encouraged to proceed from my knowledge of your natural and habitual kindness and indulgence to all who address you with just motives and respect and particularly your friends—my health is feeble, and to that and other personal considerations I had intended to confine my absent communications to you, but in my necessary pursuits of health & business combined—so much of public concern presents that you will pardon me for troubling you with some remarks on that score, more especially as your long rooted attachment to public interest, cannot I shou’d hope even by age and retirement be entirely extinguished—for my health at the Harrodsburgh springs, and in a land suit of importance to myself and father in law (Mr Jackson) at this place, I have spent 6 weeks—and besides the presidential question which interest &c &c still preserves from staleness—the political elements are in violent commotion, between federal and republican relief and antirelief parties—portending a hasty storm, which there is reason to believe will dissipate the clouds which hang over the true principle of popular supremacy, and leave a clear  sky in favour of the people. By false banking and many other causes the people had become much embarrassed—the floating rag currency was suddenly called in and the debtor at the mercy of the creditor—in this state relief laws were past by the legislature—the judges declare them unconstitutional—the hinges of government are broken—and the door hangs only upon the discreet  of order of the people —elections are made with an eye to this state of things—and the legislature is strong enough to break the judges—the constitutionality or expediency of relief laws is a local matter—I judge not of its merits—but the people are determined to teach the judges that when two or 3 great co-ordinate branches of the government differ upon the point of what the constitution is—the judiciary shall not be the paramount umpire in their own case. The judges will be broke by more than the constitutional majority at the meeting of the legislature, or give pledges of conformity. Mr Wm T. Barry—Genl Desha (governor elect) and other eminent republicans belong to the relief party—who are called “judge breakers”—these compose a great majority—Federals and democrats indifferently are arrayed on each side, and federalism tries to appear merged (as federalism) in the amalgamation—but it is easy to see that the antirelief unites the federal principle—the relief the democratic—John Rowan a violent federal partizan in congress at the close of your presidency—is in the legislature at the very head of the relief party —and loud for state rights &c &c But “Timeo dnoeos dona ferentes”—it is feared that he uses these means to ride in to the Senate of the U.S. upon—where he will certainly be elected to—the coming winter—to commence serving the winter after—then  he will it is feared commence federalist again in earnest—but he was absolutely necessary to the judge breakers, or relief party here, and as they have used him—they ought not to be the first to be faithless—and my advice wou’d be “use him justly and with full confidence”—he may have seen his error—his disposition personally—is zealous, honorable benevolent and firm in the extreme—I wou’d rather have him for my private friend for assurance of constancy than any other but one I have ever known well. he is great before a jury and in a state legislative body—in the senate of the U.S. wou’d perhaps be less so—he was rude and untemporizing formerly—but is become polished and compromising in his manners—& I believe disposition—in fine if sincere he is a great acquisition to the democratic party—and it is worth their while to do all just & honorable things to keep him sincere. the democratic relief and antirelief party are mutually on the electoral ticket for president—but no even suspected fed.—Kentucky is divided for electors into 3 districts—the upper votes a general ticket for 5—the middle the same—the lower the same way for four.—all for Mr Clay—but the leaders and knowing ones have a strong secondary eye to Mr Crawford—Mr Edwards is completely down here, and must continue so—unless Mr Adams and the federal party prevail—the attack of Mr Edwards on Mr Crawford was anxiously desired by both parties—Calhouns &c out of hatred to Mr C. by Mr Cs friends, because the industrious whispers, attacks & clamours of the others, had made a final vindication necessary—If the infatuated minister had pocketed his commission and Mr Crawford’s pretended affront—with his 1800$ and gone on peacably to Mexico—he wou’d have acted more wisely for himself—my consolation as his relation is—that my country may profit by his loss. and in this your own heart will teach you to know my sincerity—Whatever the less patriotic or just may say or suspect. Mr Adams’ party in this state are composed of the thorough feds, and as many others as they cou’d delude to believe him the republican candidate—but finding he don’t take well—they all as yet hurra for Jackson—but tis clear and I have ascertained the fact from  undoubted authority—that they  have no serious intention to make Jackson president—except as a desperate expedient to mar the success of the principles, they may not be allowed to controul. I have desired the post master (my friend) of this place to send you the pamphlet (Patrick Henry) written by the Secretary of State for this state—it will give you details if leisure & interest admit of your reading it.The people every where seem delighted to hear of the final prospects of your University—I cannot close this letter without suggesting to you, upon no slight grounds or consideration—that whenever you propose to fill the medical department—Neither Europe nor America can present a better character nor more competent surgical & anatomical professor than Doctor Benjn W. Dudley of this place. he has the best education that Europe & America cou’d afford—his manners are fine & he is sensible he has operated for the stone 49 times with a success most extraordinary—& so of other operations—he may not accept—but it will be well for your institution to make the offer—the closing of the mail hurries one to a close—I pray you to make assurances to my unabated & unabating respect and affection for every member of the monticello family—and receive the expression of my most profound respect& sincere affection for yourself
                        Th: G Watkins
                    